Citation Nr: 1645086	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected diabetes.

3.  Entitlement to service connection for right eardrum rupture, secondary to hypertension.

4.  Entitlement to service connection for deep vein thrombosis (DVT) of the right lower extremity, to include as secondary to service-connected diabetes.

5.  Entitlement to a disability rating in excess of 20 percent for diabetes.

6.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Manchester, New Hampshire.  Jurisdiction of the case lies with the RO in White River Junction, Vermont.

In his January 2014 VA Form-9, the Veteran requested a Travel Board hearing.  "A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2015).  Although the person requesting the hearing is expected to appear in person, under extenuating circumstances, such as the person's incarceration, an individual holding power of attorney for the person may act as a representative at the hearing.  See Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  Further, under 38 C.F.R. § 20.700(e), "[w]hen suitable facilities and equipment are available, an appellant may be scheduled for an electronic hearing."  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

In this case, the RO scheduled him for a Travel Board hearing in September 2014 and notified him of such hearing in a July 2014 letter.  However, the Veteran responded that he would not be able to attend the hearing because he was incarcerated and requested rescheduling of the hearing.  In August 2014, the RO notified the Veteran that he was placed on the list of persons waiting to appear for a Travel Board hearing, but the Veteran again wrote that he would not be able to attend a hearing due to his incarceration and that the correctional facility where he was incarcerated was not able to transport him.  In a November 2014 letter, the Veteran wrote that he could not be reached at the correctional facility as the calls would be disconnected automatically.  

The record reflects that via telephone, the Veteran's representative has indicated that the Veteran cannot attend a Travel Board or videoconference hearing due to his incarceration, nor can the representative contact the Veteran at the correctional facility, nor will the correctional facility transport the Veteran.  Given the long tenure of incarceration with a projected release date of 2024, the representative acknowledged that any continued attempt to schedule a hearing would be futile and unfeasible.  Under these circumstances, the Board finds that VA has now exhausted its efforts to afford the Veteran the requested hearing, while tailoring its assistance to the peculiar circumstances of the Veteran's confinement.  See Wood, 1 Vet. App. at 193.  Therefore, although the Veteran has not formally withdrawn his hearing request, the Board will proceed with this appeal.

The reopened issue of entitlement to service connection for hypertension, and the issues of entitlement to service connection for DVT of the right lower extremity, entitlement to a disability rating in excess of 20 percent for diabetes, and entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision decided in May 2008, the RO denied the Veteran's claim of entitlement to service connection for high blood pressure, claimed as secondary to service-connected diabetes.

2.  Evidence added to the record since the final May 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of right eardrum rupture at any time proximate to, or since, the Veteran's claim.

4.  The evidence of record does not show that treatment of the Veteran's diabetes requires regulation of activities.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied a claim to reopen a claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

3.  The criteria for service connection for right eardrum rupture have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for hypertension.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA letters issued in August 2009, November 2009, and January 2010 satisfied the duty to notify provisions with respect to service connection and increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was not provided VA examinations for the claimed right eardrum rupture.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no medically competent diagnosis of a right eardrum rupture.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

With regard to the diabetes claim, the RO provided the Veteran a VA examination in August 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner discussed the history of the Veteran's service-connected diabetes, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of this disability.  As this examination included sufficient details as to the current severity of his diabetes, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claim of entitlement to service connection for high blood pressure as secondary to service-connected diabetes in a May 2008 rating decision.  The RO determined that there was no medical evidence showing the Veteran's hypertension was caused by his diabetes.  The RO also found that service treatment records did not show evidence of hypertension during military service.  The Veteran was advised of the May 2008 rating decision and his appellate rights in the same month.  No new and material evidence was received within one year of the May 2008 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The basis of the prior final denial was the RO's findings that the evidence of record did not show that the Veteran's hypertension was related to military service or service-connected diabetes.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2008 rating decision that addresses these bases.

Pertinent evidence submitted and obtained since the May 2008 rating decision includes numerous lay statements from the Veteran; VA treatment records from December 1978 to September 1991; state prison treatment records from June 1996 to February 2014; private hospital records from April 2001 to June 2012; and an August 2013 VA examination report.

In particular, the August 2013 VA examiner noted that medical records showed labile hypertension in 1991 and hypertension diagnosis approximately in 1996.  The examiner stated there was no indication in the record that the Veteran's hypertension had been difficult to control with medication.  It was noted that hypertension was listed in 2003 as under control and the diabetes examination in August 2013 reported that the Veteran's blood pressure remained at acceptable levels; current medication list indicated low dose of Lisinopril, 5 mg daily.  The examiner concluded that there was no evidence that the Veteran's hypertension had worsened over time or been otherwise aggravated by his diabetes.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran's hypertension was first manifested during service or was worsened as a result of service-connected diabetes.  Therefore, it is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

The Board thus finds that new and material evidence has been received to reopen the issue of entitlement to service connection for hypertension, since the May 2008 rating decision.  On this basis, the issue of entitlement to service connection for hypertension is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The presence of right eardrum rupture is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in July 2009.  The record contains VA, state, and private treatment records dated from June 1996 to March 2015.  Since there is no confirmed diagnosis of right eardrum rupture, the Board cannot conclude that any such disorder is currently present.  

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of right eardrum rupture, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.  Concerning this, on his July 2009 claim, the Veteran reported that in June 2009, he woke up with his pillow soaked in blood because he blew out his right eardrum, which, he contends, was caused by buildup of pressure due to his hypertension.  Although the Veteran is competent to report symptoms, such as bleeding from the ear, a symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported bleeding from the right ear has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bleeding alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for right eardrum rupture has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for right eardrum rupture is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2010).

Regulations require that where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

The Veteran was afforded a VA examination for his diabetes in August 2013.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran's diabetes was managed by restricted diet and prescription oral hypoglycemic agent(s).  The examiner specifically noted that the Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran was seen by his diabetic care provider less than 2 times per month and he did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  As to the disability's impact on his ability work, the examiner noted that diabetes in and of itself had no direct impact.

The Veteran's medical record shows that he requires insulin use, sees a diabetic doctor less than two times per year, has not had any recent hospitalizations, and followed a restricted diet.  His medical records do not show that his physician has placed him on any regulation of activities in order to control his diabetes mellitus. As such, a rating in excess of 20 percent cannot be assigned in the absence of regulation of activities, which has not been shown.  Accordingly, a schedular rating in excess of 20 percent for diabetes is denied.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the ratings higher than currently assigned.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's diabetes is evaluated under Diagnostic Code 7913, which contemplates the frequency and severity of treatment required for management of diabetes, as well as any other complications associated with this disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes required oral medication, and a restricted diet, but no restriction of activities.  

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned rating are provided for certain manifestations of the diabetes, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart, 21 Vet. App. at 509.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).   The Veteran's diabetes is appropriately rated as a single disability and there is no additional functional impairment in the diabetes that has not been attributed to or considered in conjunction with the other service-connected disabilities.   Accordingly, this is not an exceptional circumstance for extraschedular consideration within the meaning of Johnson.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for right eardrum is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran claims service connection for hypertension and DVT of the right lower extremity as secondary to his service-connected diabetes.  In connection with these claims, the Veteran was provided a VA examination in August 2013.  However, the Board finds that the medical opinions obtained in August 2013 are not adequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to DVT, the medical evidence of record shows that the Veteran was diagnosed by venous ultrasound performed in May 2009 with DVT of the peroneal vein in the right lower extremity, for which he was treated with Lovenox/Coumadin.  However, an August 2013 VA examiner provided an opinion that the Veteran's DVT of the right lower extremity was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The examiner noted that "[d]iabetes is associated with a high risk of peripheral arterial disease but is not known to be a cause of peripheral venous disease including DVT.  An extensive review of the many causes of DVT in up-to-date online medical testbook does not mention diabetes as a risk factor for or a cause of venous thrombosis."

However, this opinion did not address the question of whether there has been aggravation by service-connected diabetes.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.

With the regard to hypertension, the August 2013 VA examiner stated that medical records showed labile hypertension in 1991 and hypertension was diagnosed approximately in 1996, but there was no indication in the record that his hypertension had been difficult to control with medication.  Specifically, the examiner noted that hypertension was listed in 2003 as under control and the diabetes examination reported that the Veteran's blood pressure remained at acceptable levels; current medication list indicated low dose of Lisinopril, 5 mg daily.  The examiner therefore concluded that there was no evidence that the Veteran's hypertension had worsened over time or been otherwise aggravated by his diabetes.

Here, although the examiner discussed whether the Veteran's hypertension was aggravated by his diabetes, the examiner did not address whether hypertension was incurred in service, to include as due to exposure to herbicides (Agent Orange).  The Veteran contends that his hypertension is related to his exposure to herbicides in Vietnam.  In an October 2010 statement, he claimed that his hypertension developed while serving as a combat military policeman in Vietnam in 1969.

To that effect, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

Consequently, supplemental medical opinions are required to adequately decide the merits of the claims.

With regard to the lumbar spine disability, the Veteran was last provided a VA examination in connection with his service-connected chronic lumbosacral lumbar strain in March 2016, which is fairly recent and contemporaneous in time.  Nonetheless, a remand is required for an adequate examination.  In Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The March 2016 VA examiner performed range of motion testing of the Veteran's lumbar spine.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's lumbar spine.  Further, the examiner did not address the Veteran's lumbar spine disability with respect to weight-bearing and nonweight-bearing testing.  After reviewing all VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's deep vein thrombosis of the right lower extremity has been aggravated by, the Veteran's service-connected diabetes.

Aggravation is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

2.  Forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether there exists a relationship between his currently diagnosed hypertension and service.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in service, or is otherwise related to his military service, to include his presumed exposure to herbicides therein.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected chronic lumbosacral strain.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected Part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions must be supported by a clear rationale.

4.  After completing the above, re adjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


